 IDEAL CORRUGATED BOX CORPIdeal Corrugated Box Corporation of West VirginiaandUnited Paperworkers International UnionLocal 124, AFL-CIO Case 9-CA-25049September 30 1988DECISION AND ORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn an unfair labor practice charge filed January26 1988 by United Paperworkers InternationalUnion Local 124 AFL-CIO the Union the RegionalDirector for Region 9 issued a complaintMarch 8 1988 against Ideal Corrugated Box Corporation of West Virginia the Respondentallegingthat the Respondent engaged in certain unfair laborpractices affecting commerce within themeaningof Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act Copies of thecomplaint and notice of hearing were served on theRespondent and the Charging Party The Respondent filed a timely answer denying the commissionof any unfair labor practicesOn April 26 1988 on the basis of an all partystipulationtheGeneralCounsel filedwith theBoard a motion to transfer the instant proceedingto the Board without a hearing before an administrative law judge and submitted a proposed recordconsisting of the formal papers and the parties stipulation of facts with attached exhibits On June 231988theDeputy Executive Secretary of theBoard by direction of the Board issued an Ordergranting the motion approving the stipulation andtransferring the proceeding to the Board Thereafter the Respondent filed a briefThe National Labor Relations Board has delegated its authority in this proceeding to a threemember panelThe Board has considered the stipulation thebrief and the entire record in this proceeding andmakes the followingFINDINGS OF FACTIJURISDICTIONThe Respondent a corporation is engaged in themanufacture and nonretail sale and distribution ofcorrugated shipping containers at its facility in ParkersburgWest Virginiawhere it annually purchases and receives products goods and materialsvalued in excess of $50 000 directly from pointsoutsideWest VirginiaWe find that the Respondent is an employer within the meaning of Section2(6) and (7) of the Act and that the Union is alabor organization within the meaning of Section2(5) of the ActIIALLEGED UNFAIR LABOR PRACTICES247The issue is whether the Respondent violatedSection 8(a)(5) and (1) of the Act by refusing sinceNovember 27 1987 to furnish the Union requestedinformation that is necessary for and relevant tothe Union s role as the exclusive collective bargaining representative of the unit employeesWe findthat the Respondent violated the ActA The Stipulated FactsThe Union is designated the exclusive collectivebargaining representative of the Respondents employees in the following appropriate unitAll production and maintenance employeesemployed by [Respondent] at its ParkersburgWest Virginia facility excluding all time keepers clerks office clerical employees foremenother salaried employees guards and supervisors as defined in the ActSuch recognition has been embodied in successive collective bargaining agreements including anagreement that is effective by its terms from September 29 1986 to May 31 1989On November 9 1987, the Respondent posted anotice to all employees announcing that it waschanging its hospitalization insurance carrierAnotice dated January 1988, attached to the stipulation asExhibit B stated that employees hospitalization coverage would remain the same, but thatcertain surgical operations and hospital confinements would require a second opinion to be paidfor by the carrier The January notice also statedthat the Respondents method of payment hadchangedwhichmight result in a paperworkchange for employeesOn November 27 1987 the Union in writingrequested the Respondent to furnish the Unionwith the following informationIA complete copy of the previous medicaland accident hospitalization insurance policy ineffect prior to December 1 1987 including allamendments thereto2A complete copy of the new medical andaccident hospitalization insurance policy whichwent into effect on or about December 11987 including all amendments thereto3All claims experienced under the previousmedical and accident hospitalization insurancepolicy for the past 2 years4 The percentage and dollar amount of premium increases in the previous medical and accident hospitalization insurance policy over thepast 2 years and the effective date of such increases291NLRB No 39 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD5The premium cost for the previous medlcaland accident hospitalization insurancepolicy in effect prior to December 1 19876The premium cost for the new medicaland accident hospitalization insurance policywhich took effect on or about December 119877A list of all changes in coverage if anyunder the new medical and accident hospital'zation insurance policy vs the coverage contamed in the previous policy8The name and address of the agent handlmg the new medical and accident hospital'zation insurance policy which went into effectDecember 1 19879 Information as to whether the Employercontacted the new insurance carrier to discussthe possibility of developing new insurancecoverage or whether the carrier contacted theEmployerSince November 27 1987 the Respondent hasrefused to furnish the Union with the requested informationB The Parties ContentionsThe parties stipulation contains the followingstatement of the parties contentionsThe Union contrary to Respondent assertsthe information requested is necessary for andrelevant to the Union s performance of itsfunction as the exclusive collective bargainingrepresentative of the Unit In this regard theUnion further asserts that there have beensome minor changes in the hospitalization insurance policy including the requirement of asecond surgical opinion when surgery is requiredTherefore the requested information isnecessary to determine whether there are anychanges in actual coverage which would serveas the basis for filing a grievance Respondentcontrary to the Union asserts that it has nolegalobligation to furnish the informationduring the mid term of the parties collectivebargaining agreementMoreover Respondentasserts there has been no actual change in thehospitalization insurance policyIn its brief the Respondent contends that changing insurance carriers from Blue Cross/Blue Shieldof Parkersburg to Blue Cross/Blue Shield ofCharleston does not violate the Act because its collective bargaining agreement with the Union doesnot specify that hospitalization insurance benefitsmust be provided under any particular insurancecarrierThe Respondent further contends that noemployees have been denied their contractual benefits as a result of the changein insurancecarriersThe Respondentalso assertsthat the Union s request forinsurance informationispremature because theparties arenot currentlyengaged in contract negotiationsC AnalysisThe complaint alleges that the Respondent violated Section 8(a)(5) and (1) of the Act by refusingto provide the Union with the information requested on November 27 1987 Although the Respondent admits that it has refused to provide the requested information since November 27 1987 theRespondent denies that the information is relevantto and necessary for the Union s performance of itsfunction as exclusive bargaining representative ofthe unit employees It is however well establishedthat information concerningwageshoursandother terms and conditions of employment such ashospitalization insurancefor employees actuallyrepresented is presumptively relevant for purposesof collective bargaining i The Respondent has notattempted to rebut the presumed relevance of theinformationThe Respondents arguments that it need notprovide the information during the term of the collective bargaining agreement and that the Union srequest is premature because the parties are not engaged in contract negotiations are without merit 2The Supreme Court held inNLRB v Acme IndustrialCo 385 U S 432 436 (1967) that an employer s duty to furnish information extends beyondthe period of contract negotiations and applies tolabor management relations during the term of anagreementThe Respondent also relies onBay ShipbuildingCorp251NLRB 809 (1980) in which the Boarddeferred to an arbitrators determination that theemployers change of insurance carriers was permitted by the collective bargaining agreementBayShipbuildingis inapposite because the only issue inthis case is whether the Respondent refused to provide the Union requested information that is necessary for and relevant to its function as the unit employeesexclusive bargaining representative thecomplaint does not allege an unlawful unilateralchange in terms and conditions of employmentSeeCoalte Inc278 NLRB 293 300 (1986)MasonicHall261NLRB 436 437 (1982)2 In support of its argumentsthe Respondentrelies onNLRB v Goodyear Aerospace Corp497 F 2d 747 (6th Or 1974) howeverthat relianceismisplacedThe employer inGoodyearwas not requiredto provide theunion withrequestedfinancial information when theparties were not engaged in contract negotiationsUnlike the informationrequested in theinstant casecorporatefinancial information is not presumptively relevantfor purposes of collectivebargaining IDEAL CORRUGATED BOX CORPFurther the stipulation states that the Union requested the information in order to determinewhether the Respondents action warranted filing agrievanceAn employer violates the Act by refusing to furnish the union requested information relevant to and necessary for grievance processing 3In light of the above we find that the Respondent s refusal since November 27 1987 to furnishthe Union the information it requested constitutesan unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the ActCONCLUSION OF LAWBy refusing since November 27 1987 to providethe Union the requested information necessary forand relevant to its function as the exclusive collective bargaining representative of employees in theappropriate unit the Respondent has engaged inunfair labor practices affecting commerce withinthe meaning of Section 8(a)(5) and (1) and Section2(6) and (7) of the ActREMEDYHaving found that the Respondent has violatedSection 8(a)(5) and (1) of the Act we shall order itto cease and desist and to provide the Union on request with the necessary and relevant informationit requestedORDERThe National Labor Relations Board orders thatthe Respondent Ideal Corrugated Box CorporationofWest Virginia ParkersburgWest Virginia itsofficers agents successors, and assigns shall1Cease and desist from(a)Refusing to provide United PaperworkersInternational Union Local 124 AFL-CIO with information necessary for and relevant to its performance as the exclusive collective bargainingrepresentative of the employees in the bargainingunit(b) In any like or related manner interferingwith restraining or coercing employees in the exercise of the rights guaranteed them by Section 7of the Act2Take the following affirmative action necessary to effectuate the policies of the Act9NLRBvAcme IndustrialCosupra249(a)On request provide the Union with the information it requested concerning hospitalization insurance benefits applicable to unit employees(b) Post at its ParkersburgWest Virginia location copies of the attached notice markedAppendix 4 Copies of the notice on forms provided bytheRegionalDirector for Region 9 after beingsigned by the Respondents authorized representative shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily postedReasonable steps shall be taken by the Respondentto ensure that the notices are not altered defacedor covered by any other material(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply* If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcung an Order of the NationalLaborRelations BoardAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthatwe violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT refuse to provide United Paperworkers International Union Local 124 AFL-CIOwith information necessary for and relevant to itsperformance as the exclusive collective bargainingrepresentative of the employees in the bargainingunitWE WILL NOT in any like or related mannerinterferewith restrain or coerce you in the exercise of the rights guaranteed you by Section 7 ofthe ActWE WILL on request provide the Union withthe information it requested concerning hospitalization insurance benefits applicable to unit employeesIDEAL CORRUGATED Box CORPORATION OF WEST VIRGINIA